Jacobs, J.
(concurring). The issue involved in this appeal from a summary judgment in favor of the defendant is: At what precise point will a small claims action be deemed to have been commenced for the purpose of tolling the Statute of Limitations? The plaintiff would have us believe that “[t]he Practice Book makes [it] clear that the plaintiff’s attorney need only sign the docket [sheet] to commence the action.” See Practice Book § 900. If we were to follow the plaintiff’s theory to its end result, the control and custody of small claims matters would pass from the courts to private offices of claimants or lawyers. Obviously, something more is required of a claimant; he must also pay the entry fee. See Practice Book § 901. When these indispensable and essential requisites are followed, a plaintiff is relieved of his traditional burden of drawing a complaint and effecting service of process; to the clerk is committed the task of preparing a written statement of the plaintiff’s claim “on the docket sheet in concise, untechnical form” (Practice Book § 902) and of effecting an informal notice upon the defendant in the manner provided for in Practice Book § 904. When these steps are taken, the small claims action is deemed to have been commenced for the purpose of tolling the statute, even though notice to the defendant is received after the Statute of Limitations has run. See Witort v. United States Rubber Co., 3 Conn. *702Cir. Ct. 690, 697; Stephenson, Conn. Civil Proc. § 192 (b), p. 204 (Sup. 1963).
Contrary to the plaintiff’s claims as they appear in her affidavit in opposition to the defendant’s motion for summary judgment, we must presume from the official action taken by the clerk that he received the original small claims docket sheet together with the entry fee on August 30, 1963, and at the same time made the docket entry. “Public officers acting officially are presumed to have done their duty until the contrary appears.” Atwater v. O’Reilly, 81 Conn. 367, 371; see Hellman v. Karp, 93 Conn. 317, 323; 9 Wigmore, Evidence (3d Ed.) § 2534; Holden & Daly, Conn. Evidence § 36. “Stated in another way, it is, as a general rule, presumed that a public official properly and regularly discharges his duties, or performs acts required by law, in accordance with the law and the authority conferred on him, and that he will not do any act contrary to his official duty or omit to do anything which such duty may require.” 31A C.J.S. 322, Evidence, § 146.
Consequently, in my view of the case, the trial court was clearly correct in granting the defendant’s motion for summary judgment.